Citation Nr: 0631549	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for patellofemoral 
syndrome of the left knee, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117 (West 2002).

2.  Entitlement to service connection for a disability 
manifested by left leg discoloration, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1994, to include service in the Persian Gulf from May 1991 
to September 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that declined to reopen the previously 
denied claim for service connection for patellofemoral 
syndrome of the left knee, and denied service connection for 
a disability manifested by left leg discoloration.

In a May 2004 decision, the Board dismissed the veteran's 
petition to reopen his previously denied claim for service 
connection for patellofemoral syndrome of the left knee, on 
the basis of receipt of a written withdrawal of his appeal 
from his representative.

The veteran appealed the May 2004 Board dismissal to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2004 Joint Motion for Remand, the VA General 
Counsel and the veteran moved to vacate the Board dismissal 
and remand the case to the Board.  In an Order of December 
2004, the Court vacated the Board's decision and remanded 
the matter, pursuant to the joint motion.  Thereafter, the 
case was returned to the Board.

In June 2005, the Board reinstated the veteran's appeal, and 
remanded the matters for additional development.

In May 2006, the veteran testified during a hearing before 
the undersigned in Washington, D.C.  Also, during the 
hearing, the undersigned granted the veteran's request for a 
60-day abeyance, to submit additional documentary evidence.  

In June 2006, the veteran's representative filed additional 
evidence with the Board, along with a motion for good cause 
for filing the evidence out of time, and a signed waiver of 
initial RO consideration of the evidence.  In August 2006, 
the undersigned allowed the motion and accepted the 
veteran's evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2006).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

During his May 2006 hearing, the veteran testified that he 
began receiving treatment for his left knee condition in 
1994 at the McGuire VA Medical Center (VAMC) in Richmond, 
Virginia.  He also testified to receiving treatment recently 
at the same facility for his left knee condition, basically 
every six months.  The claims folder does not contain 
records from that facility.  As well, he testified that he 
was treated by Dr. S., in Colonial Heights, Virginia, and at 
Southside Regional Hospital, in Petersburg, Virginia.  The 
hospital records, and private treatment records dated from 
May 2001 to October 2002, are in the claims file.  

VA is required to request the VAMC records.  38 U.S.C.A. 
§ 5103A (b),(c) (West 2002 & Supp. 2005).

In March 1997, the RO denied the veteran's claim for service 
connection for bilateral patellofemoral syndrome.  The 
veteran did not appeal this rating decision.  Accordingly, 
new and material evidence is required to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1100, 20.1103 (2006).

The Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary 
to establish entitlement to the underlying benefit sought by 
the claimant.

The Board notes that a June 2005 notification letter sent to 
the veteran was returned stamped as undeliverable as 
addressed.  In a December 2005 letter, the RO provided the 
veteran with information on VCAA requirements, the VA's 
duties, and with regard to the need for new and material 
evidence for reopening claims.

Since then, the Court has addressed VCAA requirements in the 
context of a claim to reopen.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA must look at the bases for the 
denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element, or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 
(2006).  The notice must be provided in a notification 
document provided by an agency of original jurisdiction 
(AOJ), followed by AOJ re-adjudication of the claim.  Id.  

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Mayfield, 
Dingess, and Kent, another notification letter should be 
sent to the veteran.

Accordingly, the veteran's case is REMANDED for the 
following action:

1.  The AMC/RO should request all 
records regarding the veteran's 
treatment for a left knee/leg disorder 
at the McGuire VAMC in Richmond, 
Virginia, for the period from 1994 to 
the present.

2.  The AMC/RO should send the veteran 
(and his representative) a letter 
providing notification required by the 
VCAA regarding reopening the claim for 
service connection for patellofemoral 
syndrome of the left knee, and for 
service connection for a disability 
manifested by left leg discoloration, to 
include as due to an undiagnosed illness 
or other qualifying chronic disability.  
The letter should provide notice as to 
the type of evidence necessary to 
substantiate each claim, including 
information pertaining to service 
connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and should 
notify the veteran to provide all 
relevant evidence in his possession.

Specifically, the letter should indicate 
that the veteran needs to submit new and 
material evidence to reopen the 
previously denied claim for service 
connection for patellofemoral syndrome 
of the left knee and it should clearly 
set forth (a) the basis of the prior 
denial of his claim, (b) that new and 
material evidence was needed; and (c) 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, consistent with Kent v. 
Nicholson, supra.  Furthermore, 
pertinent notice as required by Dingess 
v. Hartman, supra, should also be 
provided.

3.  After completing the requested 
action, the AMC/RO should review the 
evidence added to the record, if any, 
including whether any new medical 
evidence received addresses the 
veteran's claims regarding left knee and 
leg disorders, and whether VA 
examination is, thus, warranted.  If so, 
the RO should schedule the veteran for 
VA examination to determine the etiology 
of any patellofemoral syndrome of the 
left knee and left leg discoloration 
found to be present.  All indicated 
tests and studies should be completed 
and all clinical manifestations reported 
in detail 

a.	 The examiner is asked to render 
an opinion as to whether the 
veteran has patellofemoral 
syndrome of the left knee, or 
another diagnosed left knee 
disorder.  If not, the examiner 
should state if the veteran's 
left knee symptoms are not 
attributable to a known diagnosed 
disorder.

b.	The examiner is also asked to 
render an opinion as to whether 
the veteran has a disability 
manifested by left leg 
discoloration.

c.	If the veteran's left knee 
disorder is attributed to a known 
diagnosis, other than 
patellofemoral syndrome, the 
examiner is requested to render 
an opinion as to whether it is at 
least as likely as not (i.e., at 
least a 50-50 probability) that 
any such diagnosed left knee 
disorder was caused by military 
service (including the veteran's 
service in the Persian Gulf), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability). 

d.	The examiner is also requested to 
render an opinion as to whether 
the veteran has a left leg 
disorder manifested by 
discoloration.  If so, the 
physician is asked to determine 
if the veteran's left leg 
discoloration symptoms are 
attributable to any known 
diagnosis.  If the symptoms are 
attributable to a known 
diagnosis, the examiner is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., at least a 
50-50 probability) that any such 
diagnosed left leg discoloration 
was caused by military service 
(including the veteran's service 
in the Persian Gulf), or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 
50-50 probability).

e.	 A complete rationale should be 
given for all opinions and 
conclusions expressed.  The 
claims files must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect if the 
examiner reviewed the veteran's 
medical records.

i.	NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for 
and against a conclusion is 
so evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

4.	Thereafter, the AMC/RO should 
readjudicate the veteran's claims on 
appeal.  If the benefits sought remain 
denied, the AMC/RO should furnish a 
the veteran and his representative 
with a supplemental statement of the 
case (SSOC), the SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the June 2003 and November 2005 
statements of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise 
notified.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



